Citation Nr: 0009638	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  95-25 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a mental 
disorder.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


INTRODUCTION

The veteran served on active duty from August 1969 to January 
1971.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 1994 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein, it was determined that new 
and material evidence had not been received to reopen a claim 
for service 

connection for a mental disorder.  In a decision dated in 
July 1997, the Board also found that new and material 
evidence had not been received, and that the claim had not 
been reopened.  The United States Court of Appeals for 
Veterans Claims, formerly the United States Court of Veterans 
Appeals (Court), in an Order promulgated on December 8, 1998, 
vacated the Board's July 1997 decision, and remanded the 
claim to the Board for further action in accordance with an 
accompanying Joint Motion.


FINDINGS OF FACT

1.  Service connection for a mental disorder was denied by 
the RO in a rating decision rendered in May 1975.  No timely 
disagreement with that decision was thereafter received from 
the veteran.

2.  Evidence received subsequent to May 1975, with regard to 
the appellant's claim for service connection for a mental 
disorder, is both new and material.

3.  The veteran's claim for service connection for a mental 
disorder is well grounded.


CONCLUSIONS OF LAW

1.  The RO's May 1975 rating decision, wherein a claim for 
service connection for a mental disorder was denied, is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the RO's May 1975 
rating decision, wherein a claim for service connection for a 
mental disorder was denied, serves to reopen the veteran's 
claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).


3.  The veteran's claim for service connection for a mental 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court has held that the well-groundedness requirement set 
forth in 38 U.S.C.A. § 5107(a) (West 1991) does not apply 
with regard to the reopening of disallowed claims and the 
revision of prior final determinations, insofar as the 
evidence is reviewed as to whether the criteria for the 
reopening of claims are satisfied.  Jones v. Brown, 7 Vet. 
App. 134 (1994); see also Gobber v. Derwinski, 2 Vet. App. 
470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence 
that has not previously been included in the claims folder, 
and must be more than merely cumulative, in that it presents 
new information.  Colvin v. Derwinski, 1 Vet. App. 171 
(1990).  See also Evans v. Brown, 9 Vet. App. 273, 284 
(1996), wherein the Court held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 

to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

In the instant case, service connection for a mental disorder 
was denied by the RO in May 1975 following review of evidence 
that included both the veteran's service medical records and 
the reports of VA and private post-service treatment.  The RO 
found, in essence, that there was no nexus between the 
schizophrenia shown subsequent to service and the immature 
personality that had been identified during service.  The 
record does not reflect that the veteran thereafter indicated 
timely disagreement with that decision.

Accordingly, that decision is final and, as noted above, can 
only be reopened upon the receipt by VA of evidence that is 
both new and material.  Since that decision was rendered, 
however, medical evidence indicating that the schizophrenia 
with which the veteran has been diagnosed is related to his 
service has been submitted.  In particular, the Board notes 
that a licensed psychologist, in a statement dated in January 
2000, specifically indicated that "it is more likely as not 
that there is a relationship between [the veteran's] current 
condition and the in-service symptoms," and that "it is more 
likely than not that the symptoms of [the veteran's] current 
condition first began in the service...."  This evidence is 
both new, in the sense that it presents new information, and 
material, in the sense that it bears directly on the reason 
for the prior Board denial; that is, it now demonstrates that 
there is a possible relationship between the veteran's 
service and his current mental problems.  See Evans, supra.


Having determined that new and material evidence has been 
received, the next question that must be resolved by the 
Board is whether the veteran's claim is well grounded; see 
Elkins, supra, and Winters, supra.  The Court has held that 
the threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the Court held that a 
well-grounded claim requires evidence of a current 
disability, an inservice disability, and a nexus or link 
between the two.  In the context of a claim initially 
premised on the submission of new and material evidence, the 
question of well-groundedness becomes relevant following a 
determination that such evidence has been received, and that 
the claim is reopened. As discussed above, the Court, in 
Elkins and Winters, held that any subsequent consideration of 
the claim on the merits must be preceded by a finding that 
the claim is well grounded; that is, whether, considering all 
of the evidence, the claim is plausible.

Herein, the Board finds that the elements to establish a 
well-grounded claim, as enunciated in Caluza, have been 
satisfied.  In particular, the Board notes that the evidence 
demonstrates the presence of an inservice disability, a 
current disability, and medical evidence that purports that 
there is a nexus between the two.  The Board accordingly 
concludes that the veteran's claim is plausible; that is, he 
has submitted evidence sufficient to justify a belief by a 
fair and impartial individual at this time that service 
connection for a mental disorder could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  See also Tirpak, supra, and Edenfield, supra.



ORDER

New and material evidence has been received with regard to 
the veteran's claim for service connection for a mental 
disorder, and his claim therefor has been reopened.  In 
addition, that claim is found to be well grounded.


REMAND

As indicated above, the Board has determined that the 
veteran's claim for service connection for a mental disorder 
has been reopened, and that this claim is well grounded.  It 
is accordingly incumbent upon the RO to review this claim 
prior to further appellate action.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In addition, the Board notes that the Joint Motion that 
formed the basis for the Court's December 1998 Order, whereby 
the Board's July 1997 decision was vacated, makes reference 
to documents that have not been associated with the veteran's 
claims folder.  In particular, according to the Joint Motion, 
"[t]he Appellant has counter-designated several items, 
including his outpatient records from Biloxi VAMC, for the 
period April 1975 to May 1975.  The records are not contained 
in the veteran's claims file."  Such records should be 
secured and associated with his claims folder prior to 
further VA review of his claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

This claim is accordingly REMANDED for the following:

1.  The RO should identify all records 
counter-designated by the veteran, to 
include but not limited to those compiled 
at the Biloxi, Mississippi, VA Medical 
Center in April 1975 and May 1975.  The 
RO should 

then obtain, and associate with his 
claims folder, all such records.  If 
appropriate, the RO should obtain duly 
executed authorization for the release of 
private medical records prior to such 
action.

2.  Upon receipt of any and all such 
records, the RO should determine whether 
service connection for a mental disorder 
can now be granted.  The RO, in making 
this determination, should review the 
entire evidentiary record, to include all 
records that had been associated with the 
veteran's claims folder at the time the 
May 1975 rating decision was rendered.

3.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran need take no action unless he is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process concerns.  No 
inferences as to the ultimate disposition of this claim 
should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 



